Citation Nr: 1023630	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-28 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from March 1988 to May 
1996.

This matter is on appeal from a December 2004 rating decision 
by the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  Jurisdiction of the appeal is 
currently with the RO in St. Louis, Missouri.  

This case was remanded by the Board in March 2009 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1. The Veteran is service-connected for migraine headaches 
(30 percent), major depression with fatigue (30 percent), 
degenerative changes to the knees (20 percent for each knee), 
tinnitus (10 percent), Hepatitis C (0 percent), and a plantar 
wart on the right foot (0 percent).  His combined disability 
rating is 70 percent.  

2. The evidence indicates that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Entitlement to TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2009).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability, that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2009).

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  Where 
a veteran fails to meet the applicable percentage standards, 
but the evidence establishes unemployability, an extra-
schedular rating is for consideration.  38 C.F.R. § 4.16(b) 
(2009).

Consideration may be given to the Veteran's level of 
education, special training and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment that is caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009); 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2009).

The threshold question is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  That is to say, work which is more than 
marginal, and permits the individual to earn a "living 
wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
For a veteran to prevail on a claim for a TDIU, the record 
must reflect some factor which takes his or her case outside 
the norm.

As an initial matter, throughout the course of the appeal, 
the Veteran has been service connected for migraine headaches 
(30 percent), major depression with fatigue (30 percent), 
degenerative changes to both knees (20 percent for each 
knee), tinnitus (10 percent), Hepatitis C (0 percent) and a 
plantar wart on the right foot (0 percent).  His combined 
disability rating is 70 percent.  Moreover, the bilateral 
disabilities to his knees are rated as a single disability 
for purposes of TDIU and, in addition to the bilateral 
factor, constitute a 40 percent disability.  Therefore, the 
percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a) 
(2009).

Next, the Board determines that the Veteran's service-
connected disabilities preclude him from obtaining gainful 
employment.  In this case, the Veteran's work history 
establishes that he has continuously been involved in 
physically intensive labor in jobs such as a courier and law 
enforcement.  Given the severity of the disabilities to his 
spine and knees, it does not appear that he would be suitable 
for these fields of employment any longer.

Specifically, at his May 2009 VA examination, the Veteran 
stated that he experienced constant pain in his knees that 
occasionally flared up to severe pain.  He could not stand 
for extended periods of time and could not run.  The evidence 
also indicates that he takes narcotic medication for pain 
control which has further limited his ability to work.  Given 
the highly physical nature of law enforcement, the fact that 
the Veteran has limited mobility is of substantial 
significance.  

Additionally, the Board also places substantial probative 
value on the determination of the Social Security 
Administration (SSA) which granted entitlement to disability 
benefits in September 2005.  There, the SSA determined that 
the Veteran had "severe" impairments, to include his 
service-connected bilateral knees and depression.  

The SSA further determined that these disabilities, in 
addition to other nonservice-connected disorders, would be 
likely to increase if he were placed in a competitive work 
environment and also noted that his depression symptoms were 
severe enough that they would interfere with his attention 
and concentration.  Finally, a vocational expert testified at 
the SSA determination hearing that the Veteran cannot perform 
his past work and that there are not jobs in significant 
numbers in the national economy that the Veteran can perform.

The Board also notes the August 2009 addendum submitted by 
the examiner who performed the May 2009 VA examination in 
order to provide an opinion concerning offering an opinion on 
the Veteran's employability.  There, the examiner reviewed 
the state and severity of each of the Veteran's service-
connected disabilities and, in every case, did not consider 
them to render him unemployable.  However, TDIU need not be 
based on an individual disability, and it does not appear 
that the examiner considered the collective effect of his 
disabilities.  

Moreover, the examiner did in fact concede that the Veteran's 
disabilities, even when considered individually, would cause 
significant limitations.  For example, while the examiner did 
not believe that the Veteran's bilateral knee disability 
would be limiting, she also noted that the narcotic 
medication he was taking to control knee pain would limit his 
ability to function in the workplace.  

Thus, when viewing this evidence in light of the Veteran's 
background, including educational history and past 
employment, the Board concludes that the medical and lay 
evidence of record indicates that the Veteran suffers from 
serious symptoms related to her service-connected 
disabilities, which keep him from obtaining substantially 
gainful employment.  

Therefore, given the fact that the Veteran otherwise meets 
the schedular criteria under 38 C.F.R. § 4.16(a), the Board 
finds that the evidence of record is at least at equipoise, 
and the benefit of the doubt rule applies.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Therefore, the 
Veteran's claim for TDIU is granted.


ORDER

Entitlement to TDIU is granted.





____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


